interim Decision #1811

MATTER or Ho, ET AL.
In Deportation Proceedings
A-15985021
Decided by Board November 22, 1967
.An order to Blum =Ube in not defective for failure ho apecify the alternative

:country of deportation and the subdivision of section 243(a) of the Immigration and Nationality Act under which the alternative country of deportation
is designated.*
'Camas:
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant crewmen, remained 'longer.
•Orr BEHALF OF RESPONDENTS:
Sides E. Coven, Esquire
One East 42d Street
New York, New York 10017

ON BEHALF Or SERVICE:

Irving A. Appleman
Appellate Trial Attorney

The respondents, six alien crewmen who are natives of the mainland
-of China and citizens of the Republic of China on Formosa, have been
found deportable under the provisions of section 241 (a) (2) of the
"immigration and Nationality Act (8 U.S.O. 1251(a) (2) ) as aliens
who were admitted as nonimmigrant crewmen pursuant to section
101(a) (15) of the Act and have remained in the United States longer
than permitted. Separate orders entered by the special inquiry officers
provide for the voluntary departure of five of the respondents and the
-deportation of one of them to the Republic of China on Formosa and
in the alternative to Hong Kong. The five orders granting voluntary
departure also provide for the deportation of the five named respond-cuts to designated countries and in the alternative to Hong Kong in
the event they fail to depart as required under the orders granting
voluntary departure.
The deportability of the six respondents is established by the evidence adduced during their separate hearings and all of the respondents admit the factual allegations set forth in their separate orders
-

• Reaffirmed, 389 F.2d 978 (C.A. 2, 1908). Vert. den. 390 U.S. 1010.

516

Interim Decision #1811
to show cause. Counsel on appeal seeks a termination of the six proceedings on the ground that the separate orders to show cause are
defective because they did not state that the Government was going
to request that Hong Kong be named as an alternative country of
deportation and did not inform the aliens under which provision
of section 243(a) the Government was relying upon when designating

the alternative country of deportation.
The six respondents last entered the United States as crewmen
through three ports on the East Coast (New York, Boston and Baltimore) and one port on the West Coast (San Francisco) during the
months of January, February, March and May of 1967. They were
admitted as nonimmigrant crewmen for the period of time their vessel
was to remain in port, but in no event to exceed 29 days, They have
remained in the United States beyond the period of their temporary
admission without authority and are deportable as charged in their
respective orders to show cause.
The sole issue before us is whether there should be a termination
of the six proceedings on the ground that the separate orders to show
cause are fatally defective. Counsel argues that the six respondents
have been denied due process in that the respective orders to show

cause do not specify the country to which the Government would
request their deportation other than the country of the respondents'
citizenship or nativity. Counsel argues that section 243(a) of the
Immigration and Nationality Act spells out the countries to which
an alien may be deported after having been found deportable and
provides seven or eight alternatives in the event the alien cannot be
deported to the country of his nativity or citizenship. Counsel maintains that for this reason the order to show cause must notify the
alien as to the alternative country of deportation because such knowledge on the part of the alien plays an important part as to what type
of relief he would request during the course of the hearing.
8 CFR 242.1 provides, inter cilia, that every proceeding under the
immigration laws "to determine the deportability of an alien in the
United States is commenced by the issuance and service of an order
to show cause by the Service." The order to show cause states thereon
that "Upon inquiry conducted by the Immigration and Naturalization
Service, it is alleged that :" and informs the alien of the nature of the
proceeding, the legal authority under which the proceeding is conducted, a concise statement of factual allegations informing the alien
of the acts or conduct alleged to be in violation of the law and a
designation of the charges against the alien and of the statutory provisions alleged to have been violated. The order to show cause does no
more than obtain direct jurisdiction over the person of the alien and

517

Interim Decision #1811
sets in motion an inquiry which follows broad lines (cf. Haynes v.

Landon, 115 F. Supp. 506).
There is no provision in either the statute or the regulations promulgated pursuant thereto which requires the designation of a country to
which the Service proposes to deport an alien and there is sound legal
logic for this omission. If deportability is not established, then the
question of the place of deportation becomes moot. Practically speaking, then, the procedure urged upon us by counsel would constitute a
legal conclusion prior to any hearing of evidence which would serve
as the basis for such conclusion. Furthermore, the courts have held
that a warrant of deportation, which issues only after deportability
has been established and discretionary relief disposed of, is not required to set forth the country to which an alien is to be deported
(cf. Chee Hook Chan v. Burney, 206 F. Supp. 894 and Ping v. Kennedy, 292 F.2d 740). A fortiori, there is no such requirement insofar
as an order to show cause, which merely commences a deportation
proceeding.
We find no merit to counsel's argument that the order to show cause
must state which provision of section 243(a) the Service relies upon
when designating an alternate country of deportation. Section 243 (a)

permits an alien to designate a country to which he wishes to be deported with a provision that the alien shall be deported to that country provided it is willing to accept him. Five of the respondents in the
instant case designated no country to which they wished to be deported and the sixth designated Singapore.
When an alien fails to make the designation provided by step No. 1
in section 243(a), the section then provides that the alien may be deported to the country of which he is a subject national or citizen, if
such country is willing to accept him, and if the country of which the
alien is a subject, or a national is unwilling to accept him section 243 (a)
provides for an alien's deportation to any one of seven categories of
countries within the discretion of the Attorney General. The statute
specifically provides that there is no necessity for giving any priority
or preference because of the order of the countries referred to in the
seven categories.
One of the seven categories to which an alien may be deported in
the event that the country of his nativity or citizenship or the country
designated by him refuses to accept him is any country ". . . in which
he resided prior to entering the country from which he entered the
United States." AU of the respondents in the instant case testified
that they had resided in Hong Kong prior to shipping aboard the
vessels on which they last entered the UnitedStates. Accordingly, the
special inquiry officers were proceeding within the scope of the statute
518

Interim Decision #1811
when they designated Hong Kong as an alternate country to which
the respondents could be deported.
The respondents during their separate hearings were accorded due
process as spelled out in sections 242 and 243 of the Immigration and
Nationality Act and the regulations promulgated pursuant thereto.
Furthermore, we find nothing in counsel's argument of any claim that
the procedure followed by the special inquiry officers was prejudicial
to any of the aliens involved. They were given an opportunity to designate a country to which they wished to be deported. There was no
claim of persecution pursuant to section 243(h) of the Immigration
and Nationality Act during the course of the hearing. We affirm the
orders entered by the special inquiry officers and will dismiss the six
appeals.

ORDER: It is directed that the appeals of the six aliens named
herein be and the same are hereby dismissed.

519

